PER CURIAM.
Ordered, that a referee be appointed in accordance with the provisions of section 2586 of the Code of Civil Procedure, as per memorandum filed with the clerk. Ordered that, pursuant to the provisions of section 2586 of the Code of Civil Procedure, a referee, to be agreed upon, or to be named by this court upon two days’ notice, be appointed to take such further testimony as may be offered upon the questions whether the appellant herein appeared upon, became a party to, or supported or opposed the application for, the probate of the purported will of Louisa Williams, dated June 25, 1895, and also as to the notice and knowledge, if any, which said appellant had of the proceedings for the probate of said purported will, and of the hearing of the objections thereto. Said referee to return to this court such testimony, together with his opinion thereon. The form of the order to be settled by HISCOOK, J., upon two days’ notice.